Per Curiam:

This is a controversy over a strip of land along the line between two adjoining farms. For more than fifteen years the two farms had' been separated by a fence, which the respective owners assumed to be upon the line. A legal survey, made not long *402before the commencement of this action, established the true line a few feet west of the fence, on the land' occupied by the plaintiff in error, who claimed the ownership of the land by adverse possession. ' The defendant in error brought the action to recover the land. The plaintiff in error testified on the trial as follows:
“Ques. All the years, Mr. Crawford, that you have occupied the land that you have testified to, you occupied- it under the claim that that was the line? Ans. Yes, sir.
“Q. The line that divided you from these ■ other pieces of land?. A. Yes, sir.”
The court found in favor of the plaintiff.
Under this evidence the defendant occupied- the strip under the mistake that the fence was on the true-boundary-line and without any intention to hold the-land beyond his -true line or to claim land which did not belong to him. Under these facts he can not acquire title to such strip by adverse possession. (Scott v. Williams, 74 Kan. 448, 87 Pac. 550.)
The judgment is affirmed.